83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mouawad S. GUIRGUIS, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 95-2903.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996Decided April 22, 1996.

Mouawad S. Guirguis, Appellant Pro Se.  David V. Bernal, Richard Michael Evans, Anthony Wray Norwood, Tina Potuto, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Petitioner seeks review, pursuant to 8 U.S.C.A. § 1105a (West 1970 & Supp.1995), of the Board of Immigration Appeals' decision dismissing the appeal of the Immigration Judge's decision finding Petitioner deportable under 8 U.S.C.A. § 1251(a) (West Supp.1995).   Respondent moved to dismiss the appeal due to lack of jurisdiction because Petitioner waived his right to appeal the Immigration Judge's decision.   An alien waives the right to have a federal court review claims that are not raised during appeal to the BIA.  Petitioner attempted an appeal to the BIA but did not raise the waiver of appeal issue.   The rest of his claims were not properly before the BIA for review.   Our review of the record discloses that we are without jurisdiction to consider the appeal.   We therefore grant the Respondent's motion to dismiss the appeal.   We deny the Petitioner's second motion for a stay of deportation.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED